Exhibit 10.1


COEUR D’ALENE MINES CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
(2003 LONG-TERM INCENTIVE PLAN)

        You have been selected to receive a grant of Restricted Stock pursuant
to the Coeur d’Alene Mines Corporation 2003 Long-Term Incentive Plan (the
“Plan”), as specified below:

        Participant:

        Date of Grant: Number of Shares of Restricted Stock Granted:

        Lapse of Restriction Dates: 50% of the shares released of restrictions
each year may be subject to certain conditions relating to the issuer’s company
performance. You will be advised of additional restrictions after the [date]
Board of Directors meeting.

--------------------------------------------------------------------------------

Date on Which Number of Shares for Cumulative Number of Shares Restrictions
Lapse Which Restrictions Lapse for Which Restrictions Lapse

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



THIS DOCUMENT CONSTITUTES PART OF THE PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

        THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of Shares of Restricted Stock by Coeur d’Alene Mines
Corporation, an Idaho corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the Plan.

        The Plan provides a complete description of the terms and conditions
governing the Restricted Stock. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:

        1.       Employment With the Company. Except as may otherwise be
provided in Sections 5 or 6, the Restricted Stock granted hereunder is granted
on the condition that the Participant remains an Employee of the Company from
the Date of Grant through (and including) each of the separate Lapse of
Restriction Dates, as set forth above (each such time period is referred to
herein as a “Period of Restriction”).

        This grant of Restricted Stock shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock or other
Awards in the future under the Plan.

--------------------------------------------------------------------------------

        2.       Certificate Legend. Each certificate representing Shares of
Restricted Stock granted pursuant to the Plan shall bear the following legend:

  “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Coeur d’Alene Mines
Corporation 2003 Long-Term Incentive Plan, and in the associated Restricted
Stock Award Agreement. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the Coeur d’Alene Mines Corporation.”


        3.       Removal of Restrictions. Except as may otherwise be provided
herein and in the Plan, the Shares of Restricted Stock granted pursuant to this
Agreement shall become freely transferable by the Participant on the date and in
the amount set forth under the Lapse of Restriction Dates above, subject to
applicable federal and state securities laws. Once Shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 2 of this Agreement removed from the
applicable stock certificates.

        4.       Voting Rights and Dividends. During the Period of Restriction,
the Participant may exercise full voting rights and shall accrue all dividends
and other distributions paid with respect to the Shares of Restricted Stock
while they are held. If any such dividends or distributions are paid in Shares,
such Shares shall be subject to the same restrictions on transferability as are
the Shares of Restricted Stock with respect to which they were paid.

        5.       Termination of Employment.

  (a) By Death, Disability, or Retirement. In the event the employment of the
Participant is terminated due to death, Disability, or Retirement during the
Periods of Restriction, the Periods of Restriction and the restrictions imposed
on the Shares of Restricted Stock held by the Participant at the time of his or
her death, Disability, or Retirement shall immediately lapse with all such
Shares becoming immediately transferable by the Participant or his or her
estate, subject to applicable federal and state securities laws. For the
purposes of this Agreement, “Disability” shall mean the date upon which the
Participant becomes entitled to receive benefits pursuant to the Company’s
long-term disability plan then in effect. For the purposes of this Agreement,
“Retirement” shall mean: (i) any termination of the Participant’s employment
other than for Cause after the Participant has attained sixty-five (65) years of
age; or (ii) a retirement approved by the Board.


  (b) Termination for Other Reasons. In the event of the Participant’s
termination of employment with the Company for any reason other than death,
Disability, or Retirement during the Periods of Restriction, all Shares of
Restricted Stock held by the Participant at the time of employment termination
and still subject to a Period of Restriction and other restrictions shall be
forfeited by the Participant to the Company. The transfer of employment of the
Participant between the Company and any Subsidiary (or between Subsidiaries)
shall not be deemed a termination of employment for the purposes of this
Agreement.


        6.       Change in Control. Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control of the Company during the
Periods of Restriction and prior to the Participant’s termination of employment,
the Periods of Restriction and restrictions imposed on the Shares of Restricted
Stock shall immediately lapse, with all such Shares of Restricted Stock vesting
and becoming freely transferable by the Participant, subject to applicable
federal and state securities laws.

2

--------------------------------------------------------------------------------

        7.       Non-transferability. During the Periods of Restriction, Shares
of Restricted Stock granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of Shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
Shares of Restricted Stock, the Participant’s right to such Shares of Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Agreement shall lapse.

        8.       Recapitalization. In the event there is any change in the
Company’s Shares through the declaration of stock dividends or through
recapitalization resulting in stock splits or through merger, consolidation,
exchange of shares, or otherwise, the number and class of Shares of Restricted
Stock subject to this Agreement may be equitably adjusted by the Committee, in
its sole discretion, to prevent dilution or enlargement of rights.

        9.       Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation), domestic or foreign, required by
law or regulation to be withheld with respect to any taxable event arising as a
result of this Agreement. The Participant may elect, subject to any procedural
rules adopted by the Committee, to satisfy the minimum statutory withholding tax
requirement, in whole or in part, by having the Company withhold Shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
such minimum statutory withholding tax.

        10.       Beneficiary Designation. The Participant may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Agreement is to be paid in case of
his or her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the of the Company during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.

        11.       Continuation of Employment. This Agreement shall not confer
upon the Participant any right to continue employment with the Company, nor
shall this Agreement interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.

        12.       Miscellaneous.

  (a) This Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.


3

--------------------------------------------------------------------------------

  (b) The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any
material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.


  (c) The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Agreement.


  The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having an aggregate Fair Market Value on the
date the tax is to be determined, equal to the amount required to be withheld.


  (d) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.


  (e) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


  (f) All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.


  (g) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of Idaho.


        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed effective as of __________________________.

Coeur d'Alene Mines Corporation

  By: _________________________________
ATTEST:
_________________________________ _________________________________ Participant

4